DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
On the first limitation lines 4-5 recites “… calculation of a subset of optical parameters and position parameters of each camera of the video surveillance system” is not clear. Appropriate correction is required.
On the first limitation lines 11-13 recites “…, calculating the rest of the optical parameters and position parameters for each camera of the video surveillance system and …” is not clear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20080291278 A1, hereinafter “Zhang”).

Regarding Claim 1. (Original) Zhang discloses a method of building a video surveillance system for object detection and tracking, the system comprising at least one camera (0003; “[0003] … the invention relates to a video-based surveillance system that monitors a wide range of area by fusing the data from multiple surveillance cameras.”), the method comprising the steps of:
firstly, a preparatory adjustment of each of the cameras of the video surveillance system is performed, said preparatory adjustment consisting in marking the images of the location under surveillance received from each camera of the video surveillance system by calibration elements and/or groups of calibration elements (0074, 0077 and 0079; Figure 8; “[0074] … the ground plane in the video frame may be calibrated to the ground on the site map by using some landmark calibration matching features. …”), calculation of a subset of optical parameters and position parameters of each camera of the video surveillance system based on the calibration elements and/or groups of calibration elements (0091; Figure 9; “[0091] … In block 902, using the perspective camera projection model, the map EFOV and the corresponding polygon in the image frame, an initial estimate on the camera calibration parameters may be provided. … ”), marking the polygons of visibility scopes of each camera of the video surveillance system (0091; Figure 9; “[0091] … In block 902, using the perspective camera projection model, the map EFOV and the corresponding polygon in the image frame, an initial estimate on the camera calibration parameters may be provided. … ”), projecting the polygons of the visibility scopes of the cameras of the video surveillance system into a system of coordinates of the surveillance location plan (0069 and 0079; Figures 6, 8 and 12; mapping the field of view of the camera on the site plan), linking all cameras of the video surveillance system to the surveillance location plan (0072, 0098 and 0066; Figures 6 14; “[0098] If no site map is available, the user may need to provide the camera connection information through the GUI, which may be used by the system to produce the camera network model 612 at the background. An example of camera connection information may be illustrated in FIG. 14. A connection between two cameras includes two parts: the connecting entry/exit regions on both cameras and the approximate physical distance between the two entry/exit regions. For example, in FIG. 14, entry/exit regions 1402 and 1404, separated by a distance D1 form a connection. Based on this connection information, either the user or the system may produce a computer graphical drawing of the site showing the camera relative locations, illustrative FOVs, the entry/exit regions and the estimated distance among the entry/exit regions. Internally, the camera network model 612 may be created and then continuously updated by the camera network model manager using the past high confidence map targets. Here, high confidence may mean that the map target may be consistent in size and shape and may have been tracked by the system for a relatively long duration”), calculating the rest of the optical parameters and position parameters for each camera of the video surveillance system (0087; Figure 19; “[0087] The calibration may be improved iteratively by using matching line and convex curve features. After each round of homograph computation, the feature matching errors on the map plane are computed in block 1906. In block 1908, the reduction of the matching error is compared to the last round. If the improvement is insignificant, which may indicate that the process is converging to its optimal result, the iteration may be stopped. Otherwise, in block 1910, some control points may be added or adjusted based on the error measurement. The adjusted control point list is used in block 1904 to perform the next iteration of homograph estimation.”) and plotting a coordinate match between a two-dimensional pixel system of coordinates of the video image of each camera and a three-dimensional metric system of coordinates of the surveillance location plan (0091; Figure 9; “[0091] … Here, one set of camera calibration parameters may correspond to one and only one homograph between one 3D world plane and the image plane. …”);
subsequently capturing the video stream from each camera of the video surveillance system with adjusted parameters of the coordinate match (0061; Figure 2); 
subsequently frame-by-frame processing of the obtained video stream during which detecting and tracking objects of interest are carried out (0061; Figure 2); 
subsequently plotting tracks of motion for each detected object on each camera of the video surveillance system, following which detected tracks from each camera of the video surveillance system are connected in such a way that a multicamera video surveillance is provided to the effect that the same object is transferred from one video surveillance camera to another and a single track is plotted for it in the surveillance location plan in case if such a video surveillance system comprises more than one camera (0074 and 0091; Figure 8; “[0091] … This EFOV may provide the user the effective monitoring area of each camera in the site. If a target of interest, e.g. a human, moves out of the EFOV, the video sensor may not be able to detect and track it reliably due mainly to the small target image size. The accuracy of the EFOV may not only help the user to plan the camera placements, but may also be used for the target fusion engine to perform cross camera target handoff. …”); 
a subsequent further analysis of the nature of motion and behavior and individual parameters of such objects in all video surveillance system based on the connected tracks of the objects in the system of coordinates of the surveillance location plan (0059 and 0091; Figure 8; “[0091] … Embodiments of the present invention may monitor both the spatial and temporal domains. Spatially, the monitoring area from an individual camera FOV may be expanded to the whole site of interest by fusing the information gathered by the multiple cameras in the site. … an object following a path indicated by the dashed lines 112 or 114 may be tracked around the building and determined not to be suspicious, while an object following a path indicated by the dotted line 116 may be tracked and found to be suspicious when it re-enters the FOV of camera 102.”). (Which path the object takes determines it nature of motion)

Regarding Claim 2. (Original) Zhang discloses the method according to claim 1, characterized in that the method is intended for the surveillance over moving objects, for example, persons (0040 and 0066; “[0040] An "object" may refer to an item of interest in a video. Examples of an object may include: a person, a vehicle, an animal, and a physical subject.”).


Regarding Claim 3. (Original) Zhang discloses the method according to claim 1, characterized in that said calibration elements and/or groups of calibration elements are geometric objects placed on the image of each camera of the video surveillance system and having predetermined geometric positions in the space of the location under surveillance (0075, 0077 and 0079; “[0079] The use of these new calibration features allows a camera view to be calibrated onto the map even when there are insufficient matching point features available. In such cases, more complex features such as lines or convex curves may be easier to define and locate. As an example, on a road, it may be difficult to find exact point correspondences, however, lines like the boundaries of the road or the center dividing lines may be well defined and observable both on the map and the camera view. As another example, corner features may be good candidates for calibration points, but if a corner is not "sharp" enough, for example, if the corner is actually an arc shape, it would be difficult for the operator to locate the exact corner point. In this case, the user may use a convex curve by selecting some pivot points on the curve as a calibration feature.”).

Regarding Claim 5. (Currently Amended) Zhang discloses the method according to claim 1, characterized in that said markers of calibration elements of group 5 are used for a preparatory adjustment of the cameras for automatically determining their coordinates in the camera image and for calculating the following parameters of each camera of the video surveillance system: the vertical turning angle of the camera, the turning angle of the camera around its optical axis, the height of fixture of the camera, and zoom of the camera (0073; Figure 7; “[0073] FIG. 7 illustrates the three exemplary modules in the map-based calibrator 602. Module 702 may be used to calibrate normal static cameras, module 704 may be used to calibrate PTZ cameras, and module 706 may be specially used for omni-cameras.”; “[0061] The input data 202 may include the information gathered by lower-level IVS systems, including other cross-camera site IVS systems (e.g., fusion sensors) as well as individual IVS systems (e.g., video cameras). The input data 202 may be targets, video frames, and/or camera coordinates (e.g., pan-tilt-zoom (PTZ) coordinates). …”).

Regarding Claim 7. (Currently Amended) Zhang discloses the method according to claim 1, characterized in that calibration elements of group 1, group 2, and group 3 are used for said preparatory adjustment of the cameras in a manual mode and for calculating the following parameters of each camera of the video surveillance system: the vertical turning angle of the camera, the turning angle of the camera around its optical axis, and the focal distance of the camera of the video surveillance system (0063, 0075, 0077 and 0079; Figure 4; “[0063] FIG. 4 lists the major components of the user interface 208. Block 402 may include the data to be obtained from the operator. Block 404 may include the information extracted from the scene, which may be used to provide the operator with better visual perception and situation awareness. The first user-supplied item that the system may require is the site map. Examples of a site map include: a satellite image of the site, a blue print of the site, an aerial photograph of the site, a computer graphical drawing of the site, or even a normal photograph of the site. The purpose of the site map may be to assist the user to set up the global view of the site under surveillance”).

Regarding Claim 8. (Currently Amended) Zhang discloses the method according to claim 1, characterized in that calibration elements of group 4 are used for said preparatory adjustment of the cameras in a manual mode and for calculating the following parameters of each camera of the video surveillance system: the vertical turning angle of the camera, the turning angle of the camera around its optical axis, and the focal distance of the camera (0063, 0075, 0077, 0079 and 0091; Figures 4 and 9; “[0063] FIG. 4 lists the major components of the user interface 208. Block 402 may include the data to be obtained from the operator. Block 404 may include the information extracted from the scene, which may be used to provide the operator with better visual perception and situation awareness. The first user-supplied item that the system may require is the site map. Examples of a site map include: a satellite image of the site, a blue print of the site, an aerial photograph of the site, a computer graphical drawing of the site, or even a normal photograph of the site. The purpose of the site map may be to assist the user to set up the global view of the site under surveillance”).

Regarding Claim 9. (Original) Zhang discloses the method according to claim 1, characterized in that the calculation of the horizontal turning angle of the camera is performed by rotating the polygons of visibility scope of each camera of the video surveillance system (0091; Figure 9; “[0091] … In block 902, using the perspective camera projection model, the map EFOV and the corresponding polygon in the image frame, an initial estimate on the camera calibration parameters may be provided. …”).

Regarding Claim 10. (Original) Zhang discloses the method according to claim 1, characterized in that the calculation of the “x” and “y” points of the position of each camera in said three-dimensional system of coordinates of the surveillance location plan is performed by shifting the polygons of visibility scope of each camera of the video surveillance system (0091; Figure 9; “[0091] … Once the camera calibration parameters are obtained, the calibration matrix may be derived through the camera rotation, translation and projection operations, thereby setting up coordination transformation between image space and map space. …”).

Regarding Claim 11. (Original) Zhang discloses the method according to claim 1, characterized in that the calculation of the height of fixture of the camera and zoom of the camera is performed by scaling the polygons of visibility scope of each camera of the video surveillance system (0091; Figures 7 and 9; “[0091] FIG. 9 depicts the procedure to perform the PTZ camera calibration, as performed by block 706. In order to control the camera pan, tilt and zoom, the exact camera extrinsic calibration parameters may need to be known, including camera map location and height, initial pan, tilt, roll angles and zoom level, and the camera relative intrinsic calibration parameters, including especially the relative focal length compared to the image size.  … In block 902, using the perspective camera projection model, the map EFOV and the corresponding polygon in the image frame, an initial estimate on the camera calibration parameters may be provided. Once the camera calibration parameters are obtained, the calibration matrix may be derived through the camera rotation, translation and projection operations, thereby setting up coordination transformation between image space and map space. Note that the homograph that was obtained earlier may be doing the same job. …”).

Regarding Claim 12. (Original) Zhang discloses the method according to claim 1, characterized in that the polygons of visibility scopes of the cameras of the video surveillance system may be overlapped at a minimum or not overlap at all, the polygons being disposed contiguously with small gaps between polygons of visibility scopes of neighboring cameras of the video surveillance system (0056 and 0091; “[0056] There may be several major challenges to overcome to achieve data fusion from multiple sensor sources. A first challenge may be to determine how to associate the targets from different cameras. There may be multiple cameras in the site under surveillance, and the cameras may be of different types, e.g., static, PTZ, Omni, etc. The individual cameras or sensors usually may be looking at different areas; and they may or may not have overlapped fields of view. When a physical target may be detected, it may be detected simultaneously by multiple cameras but with different target ids. …”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 3 above, and in view of Ghazizadeh et al. (US 20140098243 A1, hereinafter “Ghazizadeh”).

Regarding Claim 4. (Original) Zhang discloses the method according to claim 3, characterized in that said calibration elements are, in particular, segments of lines that are parallel to one another and to the horizontal plane of the floor in the space of the surveillance location, for example, 
premises (calibration elements of group 1) (0059 and 0079; Figure 1; “[0059] FIG. 1 depicts an exemplary application scenario for the present invention. In this example, there may be four surveillance cameras 102, 104, 106, and 108 around a building 110 under protection. …”); 
segments of lines that are perpendicular to one another and parallel to the plane of the floor in the space of the surveillance location, for example, premises (calibration elements of group 2) (0079 and 0089; Figure 20; “[0089] Points p1 and p2 may be directly considered as control points and denoted as P1 and P2. From the list of pivot points p3 through p7 for the convex curve C1, the convex corner point P3 may be extracted as a control point using the method described earlier. The rest of the control points may come from the crossing points of the input lines L1, L2, L3 and the derived line L4. Derived line L4 is formed by the two input point features p1 and p2. In an ideal case, four lines may provide six points of intersection, but in the example shown, L2 and L3 are almost parallel and their point of intersection is close to infinity, which has a very low precision measure. For this reason, the intersection of L2 and L3 must be excluded from the set of control points. Therefore, in this example, eight initial control points may be extracted: two from the two input point features (P1 and P2), one from the convex corner C1 (P3), and 5 from the intersection of the three user-defined lines (L1, L2, L3) and one derived (L4) line (P4, P5, P6, P7, P8).”); 
segments of lines that lie in the plane of the floor and are of the same size in the space of the surveillance location, for example, premises (calibration elements of group 4) (0079); 
physical objects - markers that lie in the plane of the floor in front of the camera in the space of the surveillance location, for example, premises, and have the same and known in advance shape, size, and color pattern for subsequently automatically detecting the position thereof and automatically determining their coordinates in the camera image (markers of calibration elements of group 5) (0075, 0077 and 0079; “[0079] The use of these new calibration features allows a camera view to be calibrated onto the map even when there are insufficient matching point features available. In such cases, more complex features such as lines or convex curves may be easier to define and locate. As an example, on a road, it may be difficult to find exact point correspondences, however, lines like the boundaries of the road or the center dividing lines may be well defined and observable both on the map and the camera view. As another example, corner features may be good candidates for calibration points, but if a corner is not "sharp" enough, for example, if the corner is actually an arc shape, it would be difficult for the operator to locate the exact corner point. In this case, the user may use a convex curve by selecting some pivot points on the curve as a calibration feature.”).
Zhang failed to disclose segments of lines that are parallel to one another and perpendicular to the plane of the floor in the space of the surveillance location, for example, premises (calibration elements of group 3).
Ghazizadeh, however shows a method of building a video surveillance system for object detection and tracking, the system comprising at least one camera, the method comprising the steps of:
segments of lines that are parallel to one another and perpendicular to the plane of the floor in the space of the surveillance location, for example, premises (calibration elements of group 3) (0061; Figure 13; “[0061] In a second step, smart mobile device 10 is placed on the second object, i.e., wall 132. Smart mobile device 10 is mounted on wall 132 so that camera 22 is directly facing in a direction perpendicular to case 135 (the calibration target).”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to include the segments of lines that are parallel to one another and perpendicular to the plane of the floor in the space of the surveillance location as shown by Ghazizadeh into Zang’s Surveillance system in order to improve the surveillance by improving the detecting and tracking moving objects and analyzing tracks and to yield a predictable result.

Regarding Claim 6. (Original) Zhang discloses the method according to claim 4, characterized in that, for example, one-meter long rods marked by colors of the same sequence may be used as said markers of calibration elements (0087; Figure 21; “[0087] … More details on line-based calibration error computation and control point adjustments will be illustrated below with respect to FIG. 21. A convex-curved based calibration refinement is very similar to the line-based approach considering the convex curve as a sequence of connected line segments and it may be performed following the line-based refinement.”).

Regarding Claim 13. (New) Zhang discloses the method according to claim 4, characterized in that said markers of calibration elements of group 5 are used for a preparatory adjustment of the cameras for automatically determining their coordinates in the camera image and for calculating the following parameters of each camera of the video surveillance system: 
the vertical turning angle of the camera, the turning angle of the camera around its optical axis, the height of fixture of the camera, and zoom of the camera (0073; Figure 7; “[0073] FIG. 7 illustrates the three exemplary modules in the map-based calibrator 602. Module 702 may be used to calibrate normal static cameras, module 704 may be used to calibrate PTZ cameras, and module 706 may be specially used for omni-cameras.”; “[0061] The input data 202 may include the information gathered by lower-level IVS systems, including other cross-camera site IVS systems (e.g., fusion sensors) as well as individual IVS systems (e.g., video cameras). The input data 202 may be targets, video frames, and/or camera coordinates (e.g., pan-tilt-zoom (PTZ) coordinates). …”).
Regarding Claim 14. (New) Zhang discloses the method according to claim 4, characterized in that calibration elements of group 1, group 2, and group 3 are used for said preparatory adjustment of the cameras in a manual mode and for calculating the following parameters of each camera of the video surveillance system: 
the vertical turning angle of the camera, the turning angle of the camera around its optical axis, and the focal distance of the camera of the video surveillance system (0063, 0075, 0077 and 0079; Figure 4; “[0063] FIG. 4 lists the major components of the user interface 208. Block 402 may include the data to be obtained from the operator. Block 404 may include the information extracted from the scene, which may be used to provide the operator with better visual perception and situation awareness. The first user-supplied item that the system may require is the site map. Examples of a site map include: a satellite image of the site, a blue print of the site, an aerial photograph of the site, a computer graphical drawing of the site, or even a normal photograph of the site. The purpose of the site map may be to assist the user to set up the global view of the site under surveillance”).

Regarding Claim 15. (New) Zhang discloses the method according to claim 4, characterized in that calibration elements of group 4 are used for said preparatory adjustment of the cameras in a manual mode and for calculating the following parameters of each camera of the video surveillance system: 
the vertical turning angle of the camera, the turning angle of the camera around its optical axis, and the focal distance of the camera (0063, 0075, 0077 and 0079; Figure 4; “[0063] FIG. 4 lists the major components of the user interface 208. Block 402 may include the data to be obtained from the operator. Block 404 may include the information extracted from the scene, which may be used to provide the operator with better visual perception and situation awareness. The first user-supplied item that the system may require is the site map. Examples of a site map include: a satellite image of the site, a blue print of the site, an aerial photograph of the site, a computer graphical drawing of the site, or even a normal photograph of the site. The purpose of the site map may be to assist the user to set up the global view of the site under surveillance”; “[0079] The use of these new calibration features allows a camera view to be calibrated onto the map even when there are insufficient matching point features available. In such cases, more complex features such as lines or convex curves may be easier to define and locate. As an example, on a road, it may be difficult to find exact point correspondences, however, lines like the boundaries of the road or the center dividing lines may be well defined and observable both on the map and the camera view. As another example, corner features may be good candidates for calibration points, but if a corner is not "sharp" enough, for example, if the corner is actually an arc shape, it would be difficult for the operator to locate the exact corner point. In this case, the user may use a convex curve by selecting some pivot points on the curve as a calibration feature.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482